Citation Nr: 1548754	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to a rating in excess of 20 percent for a left ankle disability.

6.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

7.  Entitlement to extension of a temporary total disability rating for convalescence following left ankle surgery on December 2, 2009 beyond January 31, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009, January 2010, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015 the Veteran provided hearing testimony before the undersigned.

The claims of service connection for right knee, left knee, right foot, and left foot disabilities are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left ankle disability is manifested by marked limited motion of the ankle and pain with laxity, but not by ankylosis.

2.  The Veteran's service-connected right ankle disability is manifested by moderate limited motion of the ankle and pain, but not by ankylosis.

3.  The record does not reflect the Veteran required any additional convalescence for his left ankle surgery after January 31, 2010; the objective record indicates that he was weightbearing prior to that date and had been medically released to return to work.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for an extension of a temporary total evaluation, assigned from December 2, 2009, to January 31, 2010, for left ankle surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2009 letter provided notice on the increased ratings claims, and a December 2009 letter provided notice on the temporary total rating claim.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2009, July 2011, and April 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The report are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

The Board notes that at his hearing before the undersigned in July 2015, the Veteran indicated that he had not been provided with a VA examination to assess his left and right ankle disabilities since "2012 I believe."  He indicated that his disabilities had worsened since that time.  As noted above, he had actually been provided with a thorough and complete VA examination to assess these disabilities in April 2015.  There is no indication that the bilateral ankle disability has increased in severity since the April 2015 VA examination.  As such, the Board finds that another examination is not warranted, and VA's duty to assist has been met.

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

Moderate limitation of motion of an ankle warrants a 10 percent evaluation and marked limitation of motion of the ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


Left Ankle

Service connection for status post left ankle arthrotomy was granted in a January 1987 rating decision.  An initial 10 percent rating was assigned.  An August 2002 rating decision increased the rating to 20 percent.  The Veteran filed his current increased rating claim in February 2009.

On VA examination in April 2009, the Veteran reported clicking, popping, swelling, and sharp pain in the left ankle.  He did not use a cane, walker or crutches.  He reported that his activities of daily living were affected in that he has to slow down.  He had to move slow at work and be very careful in how he moves.  He had flare-ups of pain approximately five to six times per week that caused him to stop his activity and get off his feet for short periods of time.  He had no flare-ups of pain that forced him to seek bedrest or incapacitate him.  The Veteran reported a feeling of giving way in the left ankle; however, he had had no falls and was able to catch himself.  He had no locking.  He complained of a feeling of weakness and noted that he can no longer run or do sports of any kind because of his ankle pain.  

On examination, range of motion of the left ankle was noted as full with complaints of pain.  Dorsiflexion was from zero to 20 degrees with complaints of pain at 20 degrees, and plantar flexion was from zero to 45 degrees with complaints of pain at 45 degrees.  There was lateral tenderness to palpation of the left ankle.  No swelling was present.  The Veteran's gait was antalgic.  Distal neurovascular motor testing was intact.  Achilles was intact, non-tender and straight.  Thompson's test was negative.  The left ankle demonstrated no laxity.  Anterior drawer test was negative.  There was no increased fatigue, incoordination, weakness or lack of endurance on repetitive motion testing.  The Veteran complained of increased pain on repetitive motion testing.  There was a well-healed curvilinear surgical scar in the medial aspect of the distal tibia to the anterior ankle.  Overall length is approximately 17.5cm long and it was 1/16 of an inch wide.  It was non-tender and non-hypertrophic.  There was no keloid formation.  It was highly mobile and not attached to the underlying tissue.  It did not restrict joint motion.  The Veteran was able to tiptoe on both feet but complained of pain predominantly in the left ankle with this.

A July 2011 VA examination of the left ankle noted minimal swelling in the anterolateral aspect.  The Veteran was tender along the anterior talofibular ligament in this area and slightly tender over the medial deltoid ligament.  He had a negative drawer sign.  Dorsiflexion was from zero to 20 degrees and plantar flexion from zero to 40 degrees, both producing pain and an audible and palpable click in the ankle.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness or lack of endurance on his ankle joint function. 

On VA examination in April 2015, the Veteran reported that he currently worked at a sedentary, sitting job.  He reported having had arthrotomy on the left ankle in 2009.  He reported chronic left ankle pain, increased with standing and walking.  On examination, left ankle dorsiflexion was from zero to less than five degrees, and plantar flexion was from zero to less than 10 degrees.  The Veteran walked with an antalgic gait secondary to his left ankle condition.  There was pain with motion, crepitus, and functional loss.  There was no additional loss of function or range of motion with repetitive use testing.  There was laxity of the left ankle but no ankylosis.  The Veteran had not undergone an astragalectomy.  The examiner noted well healed surgical scars that were not painful or unstable, had a total area less than 39 square centimeters.

The current 20 percent rating for marked limitation of left ankle motion is the highest assignable based on limitation of motion under Diagnostic Code 5271.  Consideration must be given to the other diagnostic criteria related to the ankle to determine whether increased ratings, or additional separate compensable ratings, are warranted.  However, there is no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The evidence of record does not demonstrate painful scars or limitation of function associated with scars.  Thus, a separate compensable rating for left ankle surgical scarring is not warranted.

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, pain, difficulty on repetition) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle is adequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).





Right Ankle

Service connection for right ankle condition was granted in an August 2002 rating decision.  An initial noncompensable rating was assigned.  A July 2004 rating decision increased the rating to 10 percent.  The Veteran filed his current increased rating claim in February 2009.

On VA examination in April 2009, the Veteran reported mild swelling and achy and sharp pain in the right ankle.  He did not use a cane, walker or crutches.  He reported that his activities of daily living are affected in that he has to slow down.  He had to move slow at work and be very careful in how he moves.  He had flare-ups of pain approximately five to six times per week that caused him to stop his activity and get off his feet for short periods of time.  He had no flare-ups of pain that forced him to seek bedrest or incapacitate him.  He had no locking.  He complained of a feeling of weakness and noted that he can no longer run or do any sports of any kind because of his ankle pain.  

On examination, range of motion of the right ankle was noted as full with no complaints of pain.  Dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 45 degrees.  The Veteran was able to hold the ankle in 90-degree neutral position.  There was no varus or valgus angulation of the os calcis.  The Achilles was intact, non-tender and straight.  Thompson's test was negative.  There was no clicking or popping in the right ankle.  There was no evidence of laxity.  Anterior drawer test was negative.  The ankle did not demonstrate any increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  

On VA examination in April 2015, the Veteran reported that he currently worked at a sedentary, sitting job.  He reported having had arthrotomy on the right ankle.  He reported chronic right ankle pain, increased with standing and walking.  On examination, right ankle dorsiflexion was from zero to 15 (out of 20) degrees, and plantar flexion was from zero to 35 degrees (out of 45).  There was pain with motion and functional loss.  There was no additional loss of function or range of motion with repetitive use testing.  There was no laxity or ankylosis of the right ankle.  The Veteran had not undergone an astragalectomy.  The examiner noted well healed surgical scars that were not painful or unstable, had a total area less than 39 square centimeters.

The April 2009 VA examination showed no limitation of motion.  While limitation of motion and pain were noted on the April 2015 examination, the results did not produce a marked impairment of the Veteran's right ankle.  Indeed, the Veteran had 15 degrees (out of 20) of dorsiflexion and 35 degrees (out of 45) of plantar flexion.  The Board finds such limitation is consistent with, at most, moderate, rather than marked, limitation of motion.  Moreover, after repetitive use, the Veteran was not additionally limited by pain, fatigue or weakness and the examiner reported that the Veteran did not have any gait disturbance as a result of right ankle disability.  Based on the evidence of record, the Board finds that the Veteran's right ankle disability picture most closely approximates a 10 percent disability evaluation.  

There is also no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The evidence of record does not demonstrate painful scars or limitation of function associated with scars.  Thus, a separate compensable rating for right ankle surgical scarring is not warranted.

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, and pain) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right ankle is adequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Temporary Total Rating for Convalescence

The Veteran seeks an extension of the temporary total rating assigned for convalescence following left ankle surgery on December 2, 2009.  A January 2010 rating decision assigned a temporary total rating for convalescence from December 2, 2009 until January 31, 2010.  The Veteran contends that his period of convalescence from surgery extended beyond that date.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

Under 38 C.F.R. § 4.30(a) (2015), total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  

The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30. Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

On December 2, 2009, the Veteran underwent left ankle arthroscopy with debridement of the talar neck and anterior osteophyte of the distal tibia.  The surgery operative note dated December 2, 2009 indicated that the postoperative plan was for him to weight-bear as tolerated with crutches for comfort.

A December 17, 2009 followup note indicated that the Veteran "was accidentally told to be weight bearing as tolerated and has been walking.  He states he has been using crutches for comfort.  He has no complaints today."  Examination showed no signs of infection.  There was some swelling throughout the foot and ankle.  Neurovascularly he was completely intact.  His range of motion was 10 degrees of dorsiflexion and 45 degrees of plantar flexion, with pain at the extremes.  The plan was that he was to begin non-weightbearing with crutches and to follow up in one month.  "He needs to be non-weightbearing for a total of one month."

A January 14, 2010 surgical followup note indicated that the Veteran had begun weightbearing one week earlier.  Examination showed well-healed scars.  The left ankle was neurovascularly intact, with no instability.  The plan was for the Veteran to be released to go back to work, and to weight-bear as tolerated.  He was advised that if he continued to have pain and instability, that surgical fusion would be an option; however, this was not recommended.  The Veteran was told to exercise and given a release-to-return-to-work slip.

A February 2, 2010 orthopedic surgery outpatient note indicated that the Veteran complained of some anterior pain radiating to the lateral aspect of the midfoot.  He denied numbness and tingling.  The portal sites were healing well, clean, dry, and intact.  There was normal subtalar motion, and dorsiflexion to 20 degrees with the knee flexed was noted.  The Veteran was "doing well early in the post-op course."  He had degenerative joint disease that would be a long-term problem, with ankle replacement not an option.  The Veteran was advised to lose weight, and to pursue nonweight-bearing exercise such as swimming.

The Board notes that the Veteran has disputed the accuracy of the findings made by the medical care providers on the surgical followup reports noted above.  However, the Board finds no basis to discount the detailed examination findings summarized above.  In this regard, the record was held open for 60 days following the Veteran's hearing before the undersigned to allow him to obtain evidence to demonstrate that he required further convalescence after January 31, 2010; the Veteran did not provide any such evidence.  

The objective medical evidence of record indicates that the Veteran was weightbearing prior to the January 14, 2010 follow-up appointment.  Thus, there is no showing that he had a need beyond January 31, 2010 for a wheelchair or crutches as required under the provisions of 38 C.F.R. § 4.30.  Similarly, none of the other criteria for a temporary total rating under 38 C.F.R. § 4.30 based upon the need for convalescent is otherwise demonstrated by the evidence of record.  The January 14, 2010 treatment record further noted that he had been released to return to work. 

For these reasons, the Board finds no basis to extend the 100 percent rating beyond January 31, 2010.

As a final matter, the Board notes that the evidence does not show, and the Veteran does not assert, that he is unable to work due to his service-connected ankle disabilities.  Thus, the issue of entitlement to a total disability rating has not been raised by the record and is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for a left ankle disability is denied.

A rating in excess of 10 percent for a right ankle disability is denied.

Extension of a temporary total disability rating for convalescence following left ankle surgery on December 2, 2009 beyond January 31, 2010 is denied.


REMAND

The record is inadequate to decide the Veteran's clams of service connection for right and left knee and right and left foot disabilities.

The Veteran contends that he has chronic left and right knee disabilities that are caused or aggravated by his service connected left and right ankle disabilities.  The record shows that mild osteoarthritis of both knees was noted by X-rays in October 2006, and that chondromalacia of each knee was found on VA examination in April 2009.  That examiner stated that the Veteran's current bilateral knee condition was not caused by his bilateral ankle condition.  The examiner did not specifically address whether the service connected ankle disabilities could aggravate a current knee condition.

The Veteran also contends that he has current disabilities of the right and left foot that he believes are attributable to his period of service or are caused or aggravated by the service connected left and right ankle disabilities.  A service treatment record dated in November 1985 noted mid foot osteoporosis of the left foot.  VA examination in November 1986 noted complaint of pain under the left Achilles tendon.  Plantar fasciitis of both feet was noted in September 1989.  A left plantar spur was noted in October 2006.  Bilateral pes planus was noted in March 2007.  A July 2011 VA examination noted the Veteran complained of pain across the dorsum of his feet and along the lateral part of each foot.  X-rays showed bilateral pes planus.  The examiner stated that there were no peer reviewed studies to support the contention that one joint may induce pathology in another joint of the ipsilateral or contralateral extremity.  The examiner did not comment on whether the Veteran had a current disability of either foot that was related to service.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran must be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any right and left knee and right and left foot disabilities found to be present.  The electronic claim file must be made available and reviewed by the examiner.  

For each right and left knee and right and left foot disability found to be present, the examiner must state whether:

a) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service, and

b) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition was caused or aggravated by his service-connected left and/or right ankle disability.  If aggravation is found, the examiner must determine the baseline level of such disability prior to aggravation.  

2.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


